Citation Nr: 0636139	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of fracture/dislocation of left sterno-
manubrial joint, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected arthritis of left shoulder and acromioclavicular 
joints (non-dominant), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958 and from April 1959 to June 1960.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
June 2005 for additional development.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of 
fracture/dislocation of left sterno-manubrial joint are 
manifested by tenderness, soreness, and pain.

2.  The veteran's service-connected arthritis of left 
shoulder and acromioclavicular joints (non-dominant) is 
manifested by limitation of active motion to 30 degrees on 
flexion and abduction, and 45 degrees on internal and 
external rotation, with pain throughout the range of motion.

3.  Service connection is currently in effect for residuals 
of fracture/dislocation of left sterno-manubrial joint, rated 
as 10 percent disabling; and arthritis of left shoulder and 
acromioclavicular joints (non-dominant), rated as 30 percent 
disabling.  The veteran's combined disability rating is 40 
percent.

4.  The veteran has 1 year of post-high school education from 
a building maintenance trade school.  He had a third class 
engineer's license and he was employed as a building 
equipment mechanic from 1975 to 1998.  The veteran last 
worked in March 1998.

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of fracture/dislocation of left sterno-
manubrial joint have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5203 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for arthritis of left shoulder and acromioclavicular joints 
(non-dominant) have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5201 (2006).

3.  A total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in March 2003 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the veteran in August 2005, March 2006, and April 2006, 
subsequent to remand.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran's service medical records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Multiple reports from September 1991 to December 1997 from 
the Department of Labor, a private physician, and the 
veteran's employer show that the veteran's ability to work 
was repeatedly impaired by back and leg conditions.  A 
December 1997 private medical report stated that the veteran 
was permanently limited to light work due to low back pain.

An April 1998 Social Security Administration (SSA) report 
stated that the veteran was disabled with a primary diagnosis 
of obesity and a secondary diagnosis of "Disorders of Back 
Discogenic & Degenerative."

A July 2001 VA outpatient medical report stated that the 
veteran complained of shoulder pain.  On physical 
examination, the veteran's left shoulder had a "restricted" 
range of motion.

An August 2001 VA outpatient medical report stated that the 
veteran complained of multiple joint pains.  The veteran 
stated that he had aching and throbbing in his shoulder that 
had increased in severity.  He stated that his pain was at 
level 7, on a scale from 1 to 10.  The veteran stated that 
the pain increased at night and with weather changes.  He 
further stated that a positional change helped with the pain 
at night, especially when he experienced "electrical 
tingling" in his hands and legs.  The report also noted that 
the veteran experienced back and leg pain, and had previously 
had a left total hip replacement in April 2001.  The report 
further stated 


that the veteran had retired from a maintenance job, intended 
on working, and was training in computers.

An October 2002 VA outpatient medical report stated that the 
veteran complained of shoulder pain that increased when lying 
on the shoulder.  On physical examination, the veteran had 
mild tenderness over the joint of his left shoulder, with no 
erythema or effusion.

A January 2003 VA outpatient medical report stated that the 
veteran complained of bilateral shoulder pain.  The veteran 
stated that he was having chest pains, but felt like they 
were radiating from his shoulders.  The veteran stated that 
the pain happened at night and was positional.

At a May 2003 VA medical examination, the veteran stated that 
in the mid-1980s he had bilateral shoulder pain with soreness 
and tenderness in the shoulders.  He indicated that he had 
problems with pushing and pulling, and difficulty with 
repetitive and overhead use.  The veteran reported that he 
had a very difficult time at his previous job and retired in 
1998.  The veteran complained of persistent pain and 
tenderness in the chest and shoulder joints.  On physical 
examination, the veteran had "a little bit" of tenderness 
and soreness over the sterno-manubrial area of his chest.  
Acromioclavicular joint pain was noted in the left shoulder, 
with crepitation on motion.  The veteran's active left 
shoulder range of motion was 45 degrees of flexion, 65 
degrees of abduction, and 45 degrees of rotation, externally 
and internally.  Strength was noted as "good" and there 
were no signs of instability or atrophy.  The diagnoses were 
postoperative sterno-manubrial dislocation and bilateral 
arthritis, acromioclavicular joints.  The report further 
stated "[t]he [veteran] does have some limitations.  He 
would have difficulties with anything requiring pushing, 
pulling, and overhead work.  This would not effect sedentary 
activity or activity of his arms and shoulders below shoulder 
height."

An August 2003 VA outpatient medical report stated that the 
veteran had arthritis in the shoulders, bilaterally, and pain 
in the sternal chest area.  The veteran stated that the pain 
interfered with his sleep and he had difficulty reaching up 
and down, which interfered with the daily activities of 
bathing and getting dressed.  The veteran also stated that he 
used to do air conditioning and heating work which required 
him to climb on to roofs.  The veteran stated that he became 
unable to climb due to weak arms and he retired "a bit 
early" because of difficulties doing the physical labor 
required.

A March 2004 VA outpatient medical report stated that the 
veteran reported long standing arthritic pain at a level of 
6, on a scale from 1 to 10, and that "only gets worse."

A June 2004 VA outpatient medical report stated that the 
veteran reported ongoing pain in his shoulder, neck, chest, 
and biceps.  The veteran stated that the pain was at a level 
of 7, on a scale from 1 to 10.  He described the pain as 
sharp.

A July 2004 VA outpatient medical report stated that the 
veteran complained of ongoing pain in his shoulders, chest 
and back.  The veteran stated that the pain was at a level of 
6, on a scale from 1 to 10, and was usually at a level of 8.  
He described the pain as both sharp and dull.

An October 2004 VA outpatient medical report stated that the 
veteran had a decreased range of motion in his shoulders.  
The assessment was chronic bilateral shoulder pain, with 
difficulty sleeping secondary to shoulder pain.

VA outpatient medical reports from April 2005 and February 
2006 gave assessments of chronic bilateral shoulder pain.

A February 2006 VA x-ray revealed no fracture or dislocation.  
No destructive bone changes were seen and there was minimal 
arthritis.  The impression was minimal arthritis.

A March 2006 VA joints examination report stated that the 
veteran's claims file had been reviewed.  The report noted 
that recent x-rays showed arthritis in the left shoulder.  
The veteran reported that over the previous 50 years, he had 
persistent problems with his shoulder, including pain, 
soreness, tenderness, and marked limitation of motion.  He 
also reported that he had a great deal of difficulty with his 
shoulder on repetitive use, during weather changes, and with 
overhead work.  The veteran did not need assistive devices.  
The report noted that the veteran "was unable to do his 
normal job.  He is now 70 years old and retired and had to 
leave that job because he couldn't do the overhead work part 
of it.  He is capable of doing other jobs, however."  The 
report also noted that the veteran could do routine daily 
activities.

On physical examination, there was a scar on the anterior 
chest over the sterno-manubrial joint.  The veteran had some 
pain and tenderness to palpation over the shoulder joint with 
a marked limitation of motion of the shoulder.  He had 
forward flexion of 30 degrees, abduction of 30 degrees, 
internal rotation of 45 degrees, and external rotation of 45 
degrees with pain.  The report stated that the veteran had 
pain throughout the range of motion.  The veteran reported 
that repetitive use caused an increase in ache, pain, 
soreness, tenderness, and fatigability, though no change was 
noted on examination and no other flare-ups were noted.  The 
diagnosis was postoperative sterno-manubrial dislocation and 
injury to the acromioclavicular joint, with arthritis in left 
shoulder.  The report concluded that "[t]he veteran left his 
normal job, could not do the overhead work part of it.  He is 
capable of working below shoulder level.  He would not be 
able to work at a job that requires heavy pushing, pulling, 
or overhead use of his left upper extremity."

Increased Evaluation For Residuals Of Fracture/Dislocation 
Of Left Sterno-Manubrial Joint

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for residuals of remote 
fracture/dislocation of left sterno-manubrial joint was 
granted by a December 1964 rating decision and a 
noncompensable evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5099, effective June 30, 1964.  A 
December 1988 rating decision assigned a 10 percent 
evaluation for remote fracture residuals - dislocation of 
sterno-manubrial joint under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099-5203, effective December 11, 1987.  See 38 C.F.R. 
§ 4.27 (2006) (unlisted disabilities requiring rating by 
analogy will be coded first by the numbers of the most 
closely related body part and then "99").

Thereafter, an August 1998 rating reduced this rating to a 
noncompensable evaluation, effective February 10, 1998.  The 
August 1998 rating decision also granted service connection 
for arthritis, left shoulder and acromioclavicular joints 
(non-dominant) and a 30 percent evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201, effective 
February 10, 1998.  In the selection of code numbers assigned 
to disabilities, injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined. With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis, substantiated by x-ray 
findings, under Diagnostic Code 5010, is the 
service-connected disorder, and limitation of motion of the 
arm, under Diagnostic Code 5201, is a residual condition.  
This appeal is based upon a September 2003 rating decision 
which increased the evaluation for residuals of 
fracture/dislocation of left sterno-manubrial joint to 10 
percent, effective February 7, 2003.
 
The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his left arm is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69 (2006).

Diagnostic Code 5203 states that impairment of the clavicle 
or scapula warrants a 10 percent rating for malunion or 
nonunion without loose movement.  A 20 percent rating is 
warranted for nonunion with loose movement or dislocation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

A rating in excess of 10 percent is not warranted for 
residuals of fracture/dislocation of left sterno-manubrial 
joint.  The medical evidence shows that the veteran's left 
sterno-manubrial joint disorder is currently manifested by 
tenderness, soreness, and pain.  There is no medical evidence 
that the veteran's left sterno-manubrial joint is manifested 
by nonunion, with loose movement or dislocation.  The 
February 2006 VA x-rays indicated no dislocation and there 
have been no findings of instability.  Accordingly, a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5203.  See Id.  Diagnostic Code 5203 also allows for 
rating based on impairment of function of the contiguous 
joint.  However, service-connection for a left shoulder 
disorder has been granted; accordingly, rating the residuals 
of fracture/dislocation of left sterno-manubrial joint based 
on impairment of the left shoulder joint would constitute 
prohibited pyramiding.  See 38 C.F.R. § 4.14 (2006).

The Board has considered rating the veteran's disability 
under other diagnostic codes, but none are appropriate.  
Accordingly, a rating in excess of 10 percent for residuals 
of fracture/dislocation of left sterno-manubrial joint is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not meet the criteria under the Schedule fro a 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation For Arthritis Of Left Shoulder And 
Acromioclavicular Joints (Non-Dominant)

Traumatic arthritis established by x-ray findings will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion. In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.

The Board finds that the veteran's service-connected 
arthritis of left shoulder and acromioclavicular joints (non-
dominant) is manifested by limitation of motion to 30 degrees 
on flexion and abduction, and 45 degrees on internal and 
external rotation, with pain throughout the range of motion.  
Under Diagnostic Code 5201, a 30 percent evaluation is the 
maximum rating available and contemplates limitation of 
motion of the non-dominant arm to 25 degrees from side.  
Thus, a rating in excess of 30 percent under Diagnostic Code 
5201 cannot be awarded as the maximum award possible is 
currently assigned.

As for other provisions under the Schedule, the veteran's 
left shoulder is not currently ankylosed and there is no 
fibrous union of the humerus, nonunion of the humerus, or 
loss of head of the humerus.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5200, 5202 (2006).  Accordingly, evaluations 
in excess of 30 percent are not warranted under these 
provisions.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria under 
the Schedule for a rating in excess of 30 percent, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), an extraschedular 
rating is considered where the veteran is unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Service connection is currently in effect for residuals of 
fracture/dislocation of left sterno-manubrial joint, rated as 
10 percent disabling; and arthritis of left shoulder and 
acromioclavicular joints (non-dominant), rated as 30 percent 
disabling.  The veteran's combined disability rating is 40 
percent.  Therefore, the percentage criteria of 38 C.F.R. § 
4.16(a) are not met.  Moreover, the Board finds no basis for 
an extraschedular rating of TDIU.

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The evidence of record shows that 
the veteran has 1 year of post-high school education from a 
building maintenance trade school.  He had a third class 
engineer's license and he was employed as a building 
equipment mechanic from 1975 to 1998.  The veteran last 
worked in March 1998.

While the medical evidence of record shows that the veteran's 
service-connected disabilities interfere with his ability to 
work at certain jobs, it does not show that these 
disabilities preclude him from securing or following 
substantially gainful employment.  The May 2003 VA medical 
examination report stated that the veteran's disabilities 
would not affect sedentary activity or activity of his arms 
and shoulders below shoulder height.  The March 2006 VA 
medical examination report stated that the veteran was 
capable of doing jobs that did not require overhead work.

The veteran was found to be totally disabled by the SSA due 
to nonservice-connected obesity and back disorders.  In fact, 
on his January 1998 Social Security Disability Application, 
the veteran stated that his disabling condition was "lower 
back and legs pain due to severe arthritis."  Additionally, 
while the veteran has been unemployed for many years, this 
fact, in and of itself, does not provide a basis to find 
TDIU.  The fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  


The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  The veteran does 
not meet the percentage criteria under 38 C.F.R. § 4.16(a) 
and the evidence does not otherwise demonstrate an inability 
to secure or follow a substantially gainful occupation due to 
his service-connected residuals of fracture/dislocation of 
left sterno-manubrial joint and arthritis of left shoulder 
and acromioclavicular joints (non-dominant).  Accordingly, 
TDIU is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for service-connected residuals of 
fracture/dislocation of left sterno-manubrial joint is 
denied.

An increased evaluation for service-connected arthritis of 
left shoulder and acromioclavicular joints (non-dominant) is 
denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


